Citation Nr: 1033712	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  08-73 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for degenerative arthritis 
of the lumbar spine, claimed as a back condition.


REPRESENTATION

Appellant represented by:	J. Myers Morton, Attorney at Law


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which, inter alia, denied service connection for 
hearing loss, tinnitus, a chronic right shoulder disorder, 
degenerative arthritis of the lumbar spine, claimed as a back 
disorder, and PTSD and depression.  

In June 2009, the Board denied service connection for hearing 
loss, tinnitus, a chronic right shoulder disorder, degenerative 
arthritis of the lumbar spine, claimed as a back disorder, and 
PTSD and depression.  The Veteran appealed the Board decision to 
the United States Court of Appeals for Veterans Claims (Court).  
In an April 2010 Order, the Court granted a March 2010 Joint 
Motion for Vacatur and Partial Remand (Joint Remand) which 
vacated that part of the Board's decision which denied service 
connection for hearing loss, tinnitus and degenerative arthritis 
of the lumbar spine, affirmed the Board's denial of service 
connection for a chronic right shoulder disorder and PTSD and 
depression and remanded the appeal for further development 
consistent with its instructions.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

With regard to the Veteran's claim for entitlement to service 
connection for a hearing loss and tinnitus, the Veteran's service 
treatment records do not show any treatment for or diagnosis of a 
hearing loss.  The Veteran's separation examination shows that he 
had normal hearing pursuant to watch, coin click and whispered 
voice tests.

Post-service treatment records show that the Veteran has a 
current diagnosis of mild to severe high frequency sensorineural 
hearing loss with speech discrimination of 100 percent.  The 
record does not reflect a hearing loss until February 2004.  The 
Veteran has reported that he had a hearing loss and roaring in 
his ears since service, when he was exposed to gunfire.

In its Joint Remand, the Court noted that, despite the Veteran's 
reports of in-service noise exposure to artillery and his 
competency to report this noise exposure, the Board failed to 
ensure that the Veteran was afforded a VA audiological 
examination in order to determine whether the Veteran's current 
hearing loss and tinnitus are related to service.  

For VA purposes hearing loss will be considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2009).

On remand, the Veteran should be afforded a VA audiological 
examination to determine whether he has a current hearing loss 
pursuant to VA regulations and, if so, whether his current 
hearing loss and tinnitus is etiologically related to his time on 
active duty.

With regard to the Veteran's claim for entitlement to service 
connection for a back disability, the Veteran contended that he 
injured his back in service in a fall when his ship encountered a 
typhoon and he jumped to another ship.

Service treatment records do not reflect any treatment for or 
diagnosis of a back disorder.  His separation examination report 
shows that the Veteran had normal muscles, bones and joints.

The first post-service treatment record which shows a back 
disorder is a September 2001 private medical record which 
reflects the diagnosis of arthritis in his back.  A March 2004 
private medical record shows that the Veteran reported that he 
had been walking and developed back pain.  An April 2004 private 
medical record shows that the Veteran reported that the onset of 
his back pain had been a month before.  He was diagnosed with a 
herniated nucleus pulposus at L3-L4, in addition to degenerative 
changes.

The Court, in its Joint Remand, noted that the Board did not 
attempt to obtain any additional records to confirm the Veteran's 
claimed in-service back injury.  The Veteran's service treatment 
records and his service personnel records are part of the claims 
file.  The Board finds that further attempts to obtain records 
showing this injury would not benefit the Veteran.  Instead, in 
the interest of fulfilling the duty to assist the Veteran, the 
Board finds that he should be provided with a VA examination to 
determine whether it is as likely as not that his current back 
condition is related to his claimed in-service injury.  For the 
purposes of the medical examination alone, his claims concerning 
the in-service fall during a typhoon should be taken as credible.

The Board notes that the Court, in Jones v. Shinseki, 23 Vet. 
App. 382 (2010), acknowledged there are instances where a 
definitive opinion cannot be provided because required 
information is missing or can no longer be obtained or current 
medical knowledge yields multiple possible etiologies with none 
more likely than not the cause of the claimed disability.  See 
Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board 
need not obtain further medical evidence where the medical 
evidence "indicates that determining the cause is speculative").  
The Court in Jones held, however, that in order to rely upon a 
statement that an opinion cannot be provided without resort to 
mere speculation, it must be clear that the procurable and 
assembled data was fully considered and the basis for the opinion 
must be provided by the examiner or apparent upon a review of the 
record.

As it appears that the Veteran has been undergoing treatment for 
his hearing loss, tinnitus and back condition, current medical 
records should be obtained showing this treatment.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The AOJ should ask the Veteran to 
identify all health care providers that 
have treated him for his hearing loss, 
tinnitus and lumbar spine disorders.  The 
AOJ should attempt to obtain records from 
each health care provider he identifies 
that might have available records.  Copies 
of the medical records from all sources, 
including VA records, (not already in the 
claims folder) should then be requested.  
If records are unavailable, please have the 
provider so indicate.  

2.  The AOJ should make arrangements for 
the Veteran to be afforded an audiological 
examination, by a licensed audiologist, and 
orthopedic examination, by an appropriate 
specialist, to determine whether the 
Veteran has a hearing loss for VA purposes 
and, if so, whether his hearing loss, 
tinnitus or low back disorder is a result 
of any incident in service or began to 
manifest during service.  All indicated 
tests or studies deemed necessary for an 
accurate assessment should be done.  The 
claims file, this remand and any additional 
treatment records must be made available to 
the examiner(s) for review of the pertinent 
evidence in connection with the 
examination(s), and the report(s) should so 
indicate.  

The licensed audiologist should provide 
detailed clinical findings as to whether the 
Veteran's current hearing acuity is 
diminished in either ear to the point that 
it would be considered to be a disability 
for VA purposes as defined by 38 C.F.R. 
§ 3.385 (2009).  If a hearing disability for 
VA purposes is present in either ear, the 
examiner should provide an opinion as to 
whether it at least as likely as not (50 
percent or more probability) that his 
hearing loss or tinnitus (1) began, or was 
incurred, during his active military 
service; (2) hearing loss was manifested 
within one year of discharge from active 
military service; or (3) hearing loss or 
tinnitus is due to intervening post-service 
causes.  

The orthopedic examiner should extract a 
full history from the Veteran and take the 
Veteran's reports of an in-service injury as 
credible.  In light of the Veteran's 
statements, the examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that (1) the Veteran's back 
condition is a result of any incident in 
service or began to manifest during service 
or is etiologically related to the Veteran's 
active duty service in any way, or (2) is 
due to intervening post-service causes.

If either requested medical opinion cannot 
be given without resort to speculation, the 
examiner should confirm that the conclusion 
is based upon full consideration of the 
procurable and assembled data available at 
the time of the examination.  If the 
etiologies of the diagnosed disorders are 
attributed to multiple factors/events, the 
examiner should specify which 
symptoms/diagnoses are related to which 
factors/events. 

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  

3.  After completion of the above, the AOJ 
should readjudicate the appellant's claims.  
If any determination remains unfavorable to 
the appellant, he and his representative 
should be provided with a supplemental 
statement of the case.  The Veteran should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.  

The purposes of this remand are to comply with due process of law 
and to further develop the Veteran's claims.  No action by the 
Veteran is required until he receives further notice; however, 
the Veteran is advised that failure to cooperate by reporting for 
examination without good cause may have adverse consequences on 
his claims.  38 C.F.R. § 3.655 (2009).  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



